DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 13-14, drawn to the particulars of the embodiment depicted in Fig 1. 
II. Claims 3-4 and 15-16, drawn to the embodiment  depicted in Fig 3.  
III. Claims 5-7 and 17-19, drawn to the particulars of the embodiment  depicted in Fig 4.  
IV. Claims 8-9 and 20-21, drawn to the particulars of  the embodiment  depicted in Figs. 6-8.  
V. Claims 10-12 and 22-24, drawn to the particulars of the embodiment  depicted in Figs. 9-10.  
The inventions are independent or distinct, each from the other because:
The embodiment depicted in Fig 1, invention I,  requires that locator station 100 to communicate directly with client-based electronic 110 and detect and calculates rotation angle information, where without a request, a packet is transmitted from LS-100 to CBED-110 through SBED-105 when CBED-110 and SBED-105 are successfully paired.  The embodiment depicted in fig 3, invention II,  requires that SBED-105 receives the rotation angle and/or a request from CBED-110 and  SBED-105 sends the request for a packet signal to LS-100 which provides a response to the request. The embodiment depicted in Fig 4, invention III,  requires no direct communication between LS-100 and CBED-110 and the LS-100 pushes/transmits information to the SBED 105 an the SBED 105 filters out the information to be sent to the CBED-110 based on data filter policy. The embodiment depicted in Figs. 6-8, invention IV, require the SBED-105  to send audio navigation signals to CBED-110 according to a specific suggestion route based on a user command. And, The embodiment depicted in Figs. 9-10, invention V is related to generating alarm signals to a first SBED 105  and second SBED 105   when it is determined that they will collide. Although some of the steps are similar in all of the inventions, they all present additional steps that make them different from each other as shown in the figures and in the explanation from above. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification.
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/28/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649